296 F.2d 737
Edna M. KNOBEL, Administratrix of the Estate of Karl G.Knobel, Deceased,v.PENNSYLVANIA RAILROAD COMPANY, a Corporation, Appellant.
No. 13632.
United States Court of Appeals Third Circuit.
Argued Nov. 3, 1961.Decided Jan. 3, 1962.

Appeal from the United States District Court for the Western District of Pennsylvania.  Rabe F. Marsh, Jr., J.
Donald A. Brinkworth, Pittsburgh, Pa., appellant.
Louis C. Glasso, Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and FORMAN, Circuit Judges.
PER CURIAM.


1
The issue of negligence on the part of the defendant railroad company was a close one.  We are convinced, however, that the court below did not err in sending it to the jury which returned a substantial verdict for the plaintiff.  The railroad company attacks that verdict not only as excessive but as unsupported by the evidence.  With neither of these contentions can we agree.  After thorough examination, since we perceive no prejudicial error in the record, the judgment, D.C., 192 F.Supp. 771, will be affirmed.